DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 


Claim Objections
Claims 9-12, are objected to because of the following informalities:  In claim 9, line 11, recites “a power level” however should recites “the power level”. Claims 10-12, are objected based on their dependency on the objected base claim. Appropriate correction is required.


Response to Arguments
Applicant’s arguments filed on 11/29/2021 with respect to independent claim 1 and its respective dependent claims, have been fully considered but they are not persuasive. Regarding independent claim 1, Applicant argues that “Nishihara does not appear to disclose, teach, or suggest that the predetermined value is controlled for each pulse of the high frequency signal, and thus the power of the high frequency signal is not regulated at each pulse of the high frequency signal. Therefore, Applicant respectfully asserts that Nishihara does not appear to teach or suggest "a feedback control loop configured to, for each pulsed RF step of the amplified pulsed RF signal: control a set point; compare a sample of the amplified pulsed RF signal to the set point to generate an error signal; and attenuate a power level of the amplified pulsed RF signal in response to the error signal," as recited in independent claim 1, as proposed to be amended.” (Please see Remarks, page 10, first paragraph).
Examiner respectfully disagrees, as paragraph 66, of Nishihara discloses “the value of monitor signal MON when controller 7 controls the attenuation amount of attenuator 2 based on the value of the attenuation amount setting data stored in storage device 6 is higher than an upper limit of an output power convergence determination range, computation unit 30 generates the attenuation amount setting data such that controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse, and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6.” Here as can be seen from above passage that controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse (for each pulsed RF step of the amplified pulsed RF signal), and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6. Further Nishihara discloses in paragraph 93, discloses Specifically, computation unit 30 may compare a set target value and the monitor power and calculate a difference Δp as in step 109 (ST109). Hence, as can be seen from above passage that the difference signal (error signal as being claimed) is generated based on comparison of a set target data (set point as being claimed) and monitored power of the pulsed amplified RF signal. Therefore Chen in view of Nishihara reads on the argued limitations as presented by the Applicant. Examiner suggests Applicant to either further elaborate how the set points are being generated for instance controller type and/or as discussed in the interview by incorporating digital shaper into the independent claims to overcome the cited references.
Regarding independent claims 9 and 14, Applicant argue that “Nishihara does not 
appear to teach or suggest "for each pulsed RF step of the amplified pulsed RF signal, regulating a power level of the amplified pulsed RF signal," as recited in independent claim 9, as proposed to be amended, or "a feedback control loop coupled to the power amplifier and configured to, for each pulsed RF step of the amplified pulsed RF signal: control a set point; generate an error signal at least partially based on a comparison of the pulsed RF step of the amplified pulsed RF signal to the set point; and attenuate a power level of the amplified pulsed RF signal at least partially based on the error signal," as recited in independent claim 14, as proposed to be amended.” (Please see Remarks, page 10, second paragraph).
Examiner respectfully disagrees, as paragraph 59, discloses “an output power control device in which power of a high-frequency signal is controlled to desired power from a pulse rising section of the high-frequency signal, in a plurality of pulse sections of the high-frequency signal” and further paragraph 66, of Nishihara discloses “the value of monitor signal MON when controller 7 controls the attenuation amount of attenuator 2 based on the value of the attenuation amount setting data stored in storage device 6 is higher than an upper limit of an output power convergence determination range, computation unit 30 generates the attenuation amount setting data such that controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse, and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6.” Here as can be seen from above passage that controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse (for each pulsed RF step of the amplified pulsed RF signal, regulating a power level of the amplified pulsed RF signal), and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6. Therefore Chen in view of Nishihara reads on the argued limitations as presented by the Applicant. For claim 14, please see the response of claims 1 and 9, since Applicant didn’t present separate arguments for claim 14. Examiner suggests Applicant to either further elaborate how the set points are being generated for instance controller type which generates the set point and/or as discussed in the interview by incorporating digital shaper into the independent claims to overcome the cited references. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11, 14-16, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Nishihara (US PGPUB 2020/0052669 A1).

As per claim 1, Chen discloses a radio frequency generation system (Chen, Fig. 2), comprising: 
an analog signal generator configured to generate an arbitrary waveform (Chen, Fig. 2:204:202); and 
a radio frequency (RF) generator (Chen, Fig. 2:124) comprising: 
a modulator (Chen, Fig. 2:206) configured to receive the arbitrary waveform and an RF carrier (Chen, Fig. 2: input from VCO 124 and input from pulse train adjuster 204 to amplitude modulator 206), and generate a pulsed radio frequency (RF) (Chen, Fig. 2:206, output, and Column 7, lines 27-31, discloses “The amplitude modulator 206 receives a RF oscillation signal from the VCO 124 and modulates the RF oscillation signal with the pulse train signal.  The resultant pulsed RF signal is output by the amplitude modulator 206 to the power amplifier 208”); and 
an amplification stage configured to amplify the pulsed RF signal (Chen, Fig. 2:208, power amplifier output),
a feedback control loop (Chen, Fig. 2:212), Although Chen discloses a feedback control loop, however Chen does not explicitly disclose (a feedback control loop) configured to, for each pulsed RF step of the amplified pulsed RF signal: control a set point; compare a sample of the amplified pulsed RF signal the set point to generate an error signal; and attenuate a power level of the amplified pulsed RF signal in response to the error signal, 
Nishihara discloses (a feedback control loop) configured to, for each pulsed RF step of the amplified pulsed RF signal (Chen, paragraphs 59, 64-66, discloses controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse, and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6…..): 
control a set point (Chen, paragraphs 94-96 and 101, discloses set target value);
compare a sample of the amplified pulsed high-frequency signal to the set point to generate an error signal (Nishihara, Fig. 8:30, and paragraph 93, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109)”); and 
attenuate a power level of the amplified pulsed high-frequency signal in response to the error signal (Nishihara, paragraphs 93 and 94, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109), instead of step 9 (ST9), and provide an instruction to set the attenuation amount set value to a value changed by an amount which compensates for difference .DELTA.p as in step 110 (ST110)”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen teachings by comparing the amplifier output power to reference power, as taught by Nishihara.
The motivation would be to provide an improved an output power control device which maintains output power of a high-frequency signal to be output from a high-frequency power amplifier, to be constant (paragraph 01), as taught by Nishihara.

As per claim 2, Chen in view of Nishihara further discloses the radio frequency generation system of claim 1, wherein the arbitrary waveform comprises an analog multi-step signal, an arbitrary pulsed signal, or a combination thereof (Chen, Fig. 2:202:204, pulse train generator/adjustor).

As per claim 3, Chen in view of Nishihara further discloses the radio frequency generation system of claim 1, wherein the RF generator further comprises an attenuator coupled between the modulator and the amplification stage (Nishihara, Fig. 8:1:2:3) and configured to attenuate the power level of the pulsed RF signal in response to the error signal generated via the feedback control loop (Nishihara, Fig. 8:2:7:30, feedback loop to attenuator 2).

As per claim 5, Chen in view of Nishihara further discloses the radio frequency generation system of claim 3, wherein the RF generator further comprises a power sensor (Nishihara, Fig. 8:5) configured to sample the amplified pulsed RF signal to generate the sample of the amplified pulsed RF signal (Nishihara, paragraph 31).

As per claim 9, Chen discloses a method for generating a pulsed radio frequency signal (Chen, Fig. 2), comprising: 
generating an arbitrary waveform (Chen, Fig. 2:204:202); and 
modulating (Chen, Fig. 2:206) an RF carrier using the arbitrary waveform as a modulating signal(Chen, Fig. 2: input from VCO 124 and input from pulse train adjuster 204 to amplitude modulator 206, and Column 7, lines 27-31, discloses “The amplitude modulator 206 receives a RF oscillation signal from the VCO 124 and modulates the RF oscillation signal with the pulse train signal.  The resultant pulsed RF signal is output by the amplitude modulator 206 to the power amplifier 208”), and 
amplifying a pulsed RF signal obtained responsive to the modulating(Chen, Fig. 2:208, power amplifier output),
Chen does not explicitly disclose for each pulsed RF step of the amplified pulsed RF signal, regulating a power level of the amplified pulsed RF signal, wherein the, regulating a power level of the amplified pulsed RF signal for each pulsed RF step comprises: comparing a sample of the amplified pulsed RF signal to a set point to generate an error signal; and attenuating a power level of the amplified pulsed RF signal in response to the error signal, 
Nishihara discloses for each pulsed RF step of the amplified pulsed RF signal, regulating a power level of the amplified pulsed RF signal (Chen, paragraphs 59 and 66, discloses controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse, and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6…..): 
wherein the, regulating a power level of the amplified pulsed RF signal for each pulsed RF step comprises: comparing a sample of the amplified pulsed RF signal to a set point to generate an error signal (Nishihara, Fig. 8:30, and paragraph 93-96, and 101, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109)”); and 
attenuating a power level of the amplified pulsed high-frequency signal in response to the error signal (Nishihara, paragraphs 93 and 94, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109), instead of step 9 (ST9), and provide an instruction to set the attenuation amount set value to a value changed by an amount which compensates for difference .DELTA.p as in step 110 (ST110)”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen teachings by comparing the amplifier output power to reference power, as taught by Nishihara.
The motivation would be to provide an improved an output power control device which maintains output power of a high-frequency signal to be output from a high-frequency power amplifier, to be constant (paragraph 01), as taught by Nishihara.

As per claim 11, Chen in view of Nishihara further discloses the method of claim 9, wherein generating the arbitrary waveform comprises generating the arbitrary waveform via an analog signal generator external to an RF generator for generating the pulse RF signal (Chen, Fig. 2:202:204, shows pulse generator external to oscillator 124 and modulator 206).

As per claim 14, Chen discloses a radio frequency generation system (Chen, Fig. 2) comprising: 
a radio frequency (RF) generator (Chen, Fig. 2:124) including: 
a modulator (Chen, Fig. 2:206) configured to output a pulsed radio frequency (RF) signal by modulating an RF carrier using an arbitrary waveform as a modulating signal (Chen, Fig. 2:124:204:202:206, output, and Column 7, lines 27-31, discloses “The amplitude modulator 206 receives a RF oscillation signal from the VCO 124 and modulates the RF oscillation signal with the pulse train signal.  The resultant pulsed RF signal is output by the amplitude modulator 206 to the power amplifier 208””); 
a power amplifier configured to amplify the pulsed RF signal (Chen, Fig. 2:208); and 
a feedback control loop (Chen, Fig. 2:212) coupled to the power amplifier (Chen, Fig. 2:208:212:210),
Although Chen discloses a feedback control loop coupled to the power amplifier, however Chen does not explicitly disclose (a feedback control loop) configured to, for each pulsed RF step of the amplified pulsed RF signal: control a set point;
generate an error signal at least partially based on a comparison of the pulsed RF step of the amplified pulsed RF signal to the set point; and attenuate a power level of the amplified pulsed RF signal at least partially based on the error signal is also well known in the art for instance 
Nishihara discloses (a feedback control loop) configured to, for each pulsed RF step of the amplified pulsed RF signal: (Chen, paragraphs 59 and 66, discloses controller 7 generates attenuation amount control signal ATT for increasing the attenuation amount of attenuator 2 at the same timing in a subsequent pulse, and updates the attenuation amount setting data by storing the generated attenuation amount setting data in storage device 6…..): 
control a set point (Chen, paragraphs 94-96 and 101, discloses set target value);
generate an error signal at least partially based on a comparison of the pulsed RF step of the amplified pulsed RF signal to the set points (Nishihara, Fig. 8:30, and paragraph 93, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109)”); and 
attenuate a power level of the amplified pulsed high-frequency signal at least partially based on the error signal (Nishihara, paragraphs 93 and 94, discloses “computation unit 30 may compare a set target value and the monitor power and calculate a difference .DELTA.p as in step 109 (ST109), instead of step 9 (ST9), and provide an instruction to set the attenuation amount set value to a value changed by an amount which compensates for difference .DELTA.p as in step 110 (ST110)”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen teachings by comparing the amplifier output power to reference power, as taught by Nishihara.
The motivation would be to provide an improved an output power control device which maintains output power of a high-frequency signal to be output from a high-frequency power amplifier, to be constant (paragraph 01), as taught by Nishihara.

As per claim 15, Chen in view of Nishihara further discloses the radio frequency generation system of claim 14, wherein the RF generation system comprises an analog signal generator external to the RF generator and configured to generate the arbitrary waveform (Chen, Fig. 2:202:204, shows pulse generator external to oscillator 124 and modulator 206).

As per claim 16, Chen in view of Nishihara further discloses the radio frequency generation system of claim 14, wherein the feedback control loop includes a control unit configured to generate the error signal (Nishihara, Fig. 8:7).

As per claim 20, Chen in view of Nishihara further discloses the radio frequency generation system of claim 14, wherein the RF generator further comprises an attenuator (Nishihara, Fig. 8:2) configured to: receive the pulsed (RF) high-frequency signal from the modulator (Nishihara, Fig. 8:2:1) and the error signal from the feedback control loop (Nishihara, Fig. 8:30:7:2); and modify an attenuation applied to pulsed high-frequency signal based on the error signal (Nishihara, paragraphs 33-34 and 36, discloses in the attenuation amount setting table, the attenuation amount is set to be large when high-frequency power amplifier 3 has a low temperature, and the attenuation amount is set to be small when high-frequency power amplifier 3 has a high temperature).


Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Nishihara (US PGPUB 2020/0052669 A1) and further in view of Jin (US PGPUB 2005/0159118 A1).

As per claim 4, Chen in view of Nishihara further discloses the radio frequency generation system of claim 3, wherein Although Chen in view of Nishihara discloses the attenuator (Nishihara, Fig. 8:2, and paragraph 111) however does not explicitly disclose attenuator comprises an automatic gain control (AGC) amplifier coupled between the modulator and a power amplifier of the amplification stage.
Jin discloses attenuator comprises an automatic gain control (AGC) amplifier coupled between the modulator and a power amplifier of the amplification stage (Jin, Fig. 1:28:30:34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by implementing an AGC to the system, as taught by Jin.
The motivation would be to compensating for non-linearities in the transmitter (paragraph 5), as taught by Jin.

Claims 6, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Nishihara (US PGPUB 2020/0052669 A1) and further in view of Ishida (US PGPUB 2016/0028566 A1).

As per claim 6, Chen in view of Nishihara further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Nishihara discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Nishihara does not explicitly discloses modulator comprises a mixer.
Ishida discloses modulator comprises a mixer (Ishida, Fig. 1:140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by implementing a mixer to the system, as taught by Ishida.
The motivation would be to provide a pulse generation device which is capable of suitably adjusting and outputting a pulse pattern by a simple configuration (paragraph 12), as taught by Ishida.

As per claim 10, Chen in view of Nishihara further discloses the method of claim 9, wherein modulating comprises Although Chen in view of Nishihara discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Nishihara does not explicitly discloses modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier.
Ishida discloses modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier (Ishida, Fig. 1:140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by implementing a mixer to the system, as taught by Ishida.
The motivation would be to provide a pulse generation device which is capable of suitably adjusting and outputting a pulse pattern by a simple configuration (paragraph 12), as taught by Ishida.

As per claim 18, please see the analysis of claim 10.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Nishihara (US PGPUB 2020/0052669 A1) and further in view of Bowyer (US Patent 6,307,593 B1).

As per claim 7, Chen in view of Nishihara further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Nishihara discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Nishihara does not explicitly discloses modulator comprises an automatic gain control (AGC) amplifier.
Bowyer discloses modulator comprises an automatic gain control (AGC) amplifier (Bowyer, Fig. 2:52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by implementing a mixer to the system, as taught by Bowyer.
The motivation would be to provide an improved system with reduced interference features and reduced cost (Column 8, lines 61-63 and Column 9, line 4), as taught by Bowyer.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Nishihara (US PGPUB 2020/0052669 A1) and further in view of Bleiweiss (US PGPUB 2009/0276813 A1).

As per claim 8, Chen in view of Nishihara further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Nishihara discloses modulating the RF signal with the arbitrary waveform as explained in claim 1, however Chen in view of Nishihara does not explicitly discloses RF generator further comprises an analog-to-digital (A/D) converter coupled between the analog signal generator and the modulator and configured to generate a digital signal in response to the arbitrary waveform. Furthermore this feature is well known in the art where modulator can perform modulation in either analog or digital form for instance Bleiweiss discloses RF generator further comprises an analog-to-digital (A/D) converter coupled between the analog signal generator and the modulator and configured to generate a digital signal (Bleiweiss, paragraph 45, discloses “RF section 218 may be referred to generally as a modulator 244 in which input signals are used to modulate a carrier signal to produce a modulated output signal for transmitting the digital signals.  The input signals can be analog or digital, and are generally converted to digital form prior to modulation…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by converting signal from analog to digital before modulation, as taught by Bleiweiss.
The motivation would be to provide a system with reduced interference (paragraph 11), as taught by Bleiweiss.

As per claim 17, please see the analysis of claim 8.

Claims 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Coumou (US PGPUB 2017/0054418 A1) and further in view of Nakamura (US PGPUB 2018/0364321 A1).

As per claim 12, Chen in view of Nishihara further discloses the method of claim 11, further comprising Chen in view of Nishihara does not explicitly discloses converting the arbitrary waveform to a digital signal prior to modulating the RF carrier.
Nakamura discloses converting the arbitrary waveform to a digital signal prior to modulating the RF carrier (Nakamura, Fig. 1511:1512:1513, and paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Nishihara teachings by converting signal from analog to digital before modulation, as taught by Nakamura.
The motivation would be to provide a system with reduced noise (paragraph 38), as taught by Nakamura.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633